Citation Nr: 0729063	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-11 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder prior to January 9, 2007.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder since January 9, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted entitlement to service connection for 
post-traumatic stress disorder (PTSD) and assigned a 10 
percent disability rating, effective June 4, 2003.  The 
veteran perfected an appeal for the assigned rating.

In April 2006, the Board remanded the appeal for further 
development.  Then, in a May 2007 rating decision, the 
Appeals Management Center (AMC) increased the rating to 30 
percent, effective January 9, 2007.  Thus, the issues are as 
listed on the title page.

In correspondence recently received at the Board, the veteran 
appears to raise a claim for secondary service connection for 
high blood pressure.  As this matter is not presently in 
appellate status, it is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claims.

The Board notes that a July 2007 notice to the veteran from 
the Board regarding his appeal was returned as undeliverable 
because there was no such street.  The Board observes that 
this same address was used to send the recent June 2007 
supplemental statement of the case (SSOC).  Moreover, the 
address on the SSOC notification letter was completely 
different than the long-time address of the veteran used on 
another letter issued by the AMC dated the same day.  The 
computer generated award in the file also dated that day, 
showed the long-time address, not the address used on the 
SSOC letter.  There is no evidence of a change of address 
notification from the veteran in the file.  Although the 
claims file does not include a returned SSOC at this time, 
the Board finds that the presumption of regularity has been 
rebutted and the veteran was not provided with the most 
recent SSOC.  See Fluker v. Brown, 5 Vet. App. 296, 298 
(1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see 
also Crain v. Principi, 17 Vet. App. 182, 189 (2003) (holding 
that even an incorrect zip code on a VA mailing is clear 
evidence to rebut the presumption of regularity).  Thus, the 
veteran's correct mailing address should be determined and 
the June 2007 SSOC be reissued to the correct address.

At a January 2007 VA examination, the veteran stated that he 
had been receiving treatment for his PTSD at the Dorn VA 
Medical Center (VAMC) for the past couple of years.  In a 
January 2007 correspondence, the veteran stated that he had 
received mental health treatment at the Dorn VAMC in December 
2006.  In this regard, the record contains treatment notes 
from the above VAMC only through June 2003.  The Board 
observes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the RO should obtain all pertinent medical 
records from the above VAMC since June 2003 and associate 
them with the claims file.

The Board also notes that the veteran had been receiving 
treatment from the Columbia Vet Center through at least 
October 2003.  Any ongoing medical records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell, 
2 Vet. App. 611.

Accordingly, the case is REMANDED for the following actions:

1.  Determine the veteran's correct 
mailing address and reissue the June 2007 
SSOC.

2.  Obtain and associate with the claims 
file all pertinent medical records from 
the Dorn VAMC dating since June 2003, and 
any ongoing records from the Columbia Vet 
Center since October 2003.

3.  Readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a SSOC and given an opportunity 
to respond before the case is returned to 
the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


